                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                 EASTERN DIVISION


 Hus Hari Buljic individually and as
 Administrator of the Estate of Sedika
 Buljic, Honario Garcia individually
 and as Administrator of the Estate of
 Reberiano Leno Garcia, and Arturo de
 Jesus Hernandez and Miguel Angel            Case No. 6:20-cv-02055-KEM
 Hernandez as Co-Administrators of
 the Estate of Jose Luis Ayala, Jr.,
                              Plaintiffs,
         vs.

 Tyson Foods, Inc., Tyson Fresh Meats,
 Inc., John H. Tyson, Noel W. White,
 Dean Banks, Stephen R. Stouffer, Tom
 Brower, Tom Hart, Cody Brustkern,
 John Casey, Bret Tapken, and James
 Hook,
                            Defendants.


                               NOTICE OF APPEAL

        Notice is hereby given that all Defendants appeal to the United States Court

of Appeals for the Eighth Circuit from the Order entered December 28, 2020 (Doc. 57)

remanding this case to the Iowa District Court for Black Hawk County, as well as

any and all orders related to Doc. 57. Defendants are entitled to appeal the remand

order as of right because this case was removed under 28 U.S.C. § 1442(a). See 28

U.S.C. § 1447(d) (“an order remanding a case to the State court from which it was

removed pursuant to section 1442 … of this title shall be reviewable by appeal or




150661156.1
       Case 6:20-cv-02055-LRR-KEM Document 58 Filed 12/31/20 Page 1 of 4
otherwise”); see, e.g., Jacks v. Meridian Res. Co., LLC, 701 F.3d 1224 (8th Cir. 2012)

(appeal of federal officer removal as of right).

        Because of the appeal as of right, it is Defendants’ understanding that under

Federal Rule of Civil Procedure 62(a) this Court’s remand order is automatically

stayed through January 27, 2020—30 days after its issuance. See, e.g., Northrop

Grumman Tech. Servs., Inc. v. DynCorp Int’l LLC, No. 1:16cv534, 2016 WL 3180775,

at *1–*2 (E.D. Va. June 7, 2016). In addition, Defendants intend to move in this Court

for a stay through the pendency of this appeal. See generally Fed. R. App. P. 8(a).


                                                   Respectfully submitted,


                                                    /s/ Kevin J. Driscoll
                                                   Kevin J. Driscoll         AT0002245
                                                   FINLEY LAW FIRM, P.C.
                                                   699 Walnut Street, Suite 1700
                                                   Des Moines, Iowa 50309
                                                   Telephone: 515.288.0145
                                                   Facsimile: 515.288.2724
                                                   Email: kdriscoll@finleylaw.com

                                                   Christopher S. Coleman
                                                   (Admitted pro hac vice)
                                                   Perkins Coie LLP
                                                   2901 N. Central Avenue, Suite 2000
                                                   Phoenix, Arizona 85012
                                                   Telephone: 602.351.8000
                                                   Facsimile: 602-648.7000
                                                   Email: CColeman@perkinscoie.com




                                           -2-
150661156.1
       Case 6:20-cv-02055-LRR-KEM Document 58 Filed 12/31/20 Page 2 of 4
                                           Mary Gaston
                                           (Admitted pro hac vice)
                                           Perkins Coie LLP
                                           1201 Third Avenue, Suite 4900
                                           Seattle, Washington 98101-3099
                                           Telephone: 206.359.8000
                                           Facsimile: 206.359.9000
                                           Email: MGaston@perkinscoie.com

                                           ATTORNEYS FOR DEFENDANTS
                                           TYSON FOODS, INC., TYSON
                                           FRESH MEATS, INC., JOHN H.
                                           TYSON, NOEL W. WHITE, DEAN
                                           BANKS, STEPHEN R. STOUFFER,
                                           and TOM BROWER




                                            /s/ Nicholas Klinefeldt
                                           Nicholas Klinefeldt
                                           FAEGRE DRINKER BIDDLE &
                                           REATH LLP
                                           801 Grand Avenue, 33rd Floor
                                           Des Moines, Iowa 50309
                                           Telephone: 515.447.4717
                                           Facsimile: 515.248.9010
                                           Email:
                                                nick.klinefeldt@faegredrinker.com

                                           ATTORNEYS FOR DEFENDANTS
                                           TOM HART, CODY BRUSTKERN,
                                           JOHN CASEY, BRET TAPKEN,
                                           and JAMES HOOK




                                     -3-
150661156.1
       Case 6:20-cv-02055-LRR-KEM Document 58 Filed 12/31/20 Page 3 of 4
                            CERTIFICATE OF SERVICE

        I hereby certify that on December 31, 2020, a true and correct copy of the fore-

going document was served upon all counsel of record via the Court’s CM/ECF system

as follows:

        Thomas P. Frerichs                        Mel C. Orchard, III
        Frerichs Law Office, P.C.                 G. Bryan Ulmer, III
        106 E. 4th Street, P. O. Box 328          Gabriel Phillips
        Waterloo, Iowa 50704-0328                 The Spence Law Firm, LLC
        319.236.7204 / 319.236.7206 (fax)         15 S. Jackson Street
        tfrerichs@frerichslaw.com                 P. O. Box 548
                                                  Jackson, Wyoming 83001
        John J. Rausch                            307.337.1283 / 307.337.3835 (fax)
        Rausch Law Firm, PLLC                     orchard@spencelawyers.com
        3909 University Ave., P. O. Box 905       ulmer@spencelawyers.com
        Waterloo, Iowa 50704-0905                 phillips@spencelawyers.com
        319.233.35557 / 319.233.3558 (fax)
        rauschlawfirm@dybb.com

        Attorneys for the Plaintiffs


                                                  /s/ Kevin J. Driscoll




                                            -4-
150661156.1
       Case 6:20-cv-02055-LRR-KEM Document 58 Filed 12/31/20 Page 4 of 4
